ALLOWANCE
	Claims 1-8 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The claims are amended as follows.
In claim 7, lines 2-3, amend “a bottom portion of the loop” to read --a bottom portion of the larger loop--.
Reasons for Allowance
The specific limitations of "a pen holding part composed of stretchy fabric configured in a larger loop and a smaller loop and whose respective openings extend parallel 10to one another” and “a stitched seam that connects opposite ends of the stretchy fabric 20to form the larger and smaller loops” in combination with all remaining limitations of claims 1 and 8 are not anticipated or made obvious by the prior art of record in Examiner's opinion.
For example, Sung (US Publication No. 2021/0373615) discloses an electronic device (electronic device 101) comprising: a chassis (housing 120); an input device (display 110) on a top surface (surface of 110) of the chassis (120) and configured to receive an input operation (Paragraph [0022], “The display 110 may include a touch screen and may receive, for example, a touch, gesture, proximity, or hovering input using an electronic pen or a part of the user's body”); and a pen holder (comprised of external connector 170 and connector 140) that projects from a side surface (side surface 123) of the chassis (120) and is configured to hold a pen device (accessory device 150) along the side surface (123), wherein the pen holder (170/140) has: a pen holding part (external connector 170, including fastening part 171) configured in a larger loop (cylindrical hole 170a) and a smaller loop (hole 171a), the larger loop (170a) being  configured to hold the pen device (150) in an inner periphery part (inner surface of 170a) of the pen holding part (170); a bracket (connector 140, including main body 210, button 220, and movable part 230) having a cutout part (Figures 3 and 6, cutout around protruding structure 223 of button 220) in which a part of the pen holding part (170/171) is disposed (see Figure 6) and which is fixed to the chassis (Figure 8 and Paragraph [0073], 140 connected to 120 through fixing parts 810); and a rod-like member (protruding structure 223) that connects the pen holding part (170/171) to the bracket (140), wherein the rod-like member (223) extends through the inner periphery part (170a/171a) of the pen holding part (Figure 6, 223 extending through hole 171a) disposed in the cutout part (around 223) and is fixed to the bracket (223 fixed to 220 of 140), and extends across the cutout part (around 223) of the bracket (140) in a length-wise direction (see Figure 2-6).
While Sung does not discloses wherein the pen holding part is composed of stretchy fabric, Dodge (US Publication No. 2006/0244737) discloses a pen holding part (holder 300) is composed of a stretchy fabric (Paragraph [0034], “Holder 300 may comprise a strip of resilient sheet material”). It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the larger loop of Sung with the stretchy fabric of Dodge to accommodate pens with a wide range of thicknesses. 
However, it would not have been obvious to a person of ordinary skill in the art to have modified the pen holder part of Sung with the stretchy fabric Dodge to create a stitched seam that connects opposite ends of the stretchy fabric 20to form the larger and smaller loops. Dodge teaches (in Figure 9) a pin part 701 that is used to connected to a mating member 703, where the pin part is comprised of plastic (see Paragraph [0041] in Dodge). A person of ordinary skill in the art would recognize that the pin part 701 of Dodge corresponds to fastening part 171 in Sung, where the fastening part 171 comprises the smaller loop. Therefore, it would not have been obvious to configure a stitched seam that connects opposite ends of the stretchy fabric 20to form the larger and smaller loops.  
Likewise, neither Sung nor Dodge teach where the respective openings larger loops and the smaller loops do not extend parallel to one another. Sung discloses where the opening of the larger loop (170a) is oriented in laterally along the y-axis and the opening of the smaller loop (171a) is oriented vertically along the z-axis (see Figure 2 in Sung). Thus, the respective openings larger loops and the smaller loops do not extend parallel to one another. 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
The additional prior art made of record is considered pertinent to applicant's disclosure.  None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841